Case 1:18-cv-01202-MV-JHR Document 46 Filed 06/14/19 Page 1of1

CERTIFICATE OF SERVICE

CASE: McCutcheon v. Communications Workers of America (CWA), Local 7076;
Communications Workers of America, AFL-CIO, CLC; Pamela D. Coleman, in
her official capacity as Director of the New Mexico State Personnel Office

CASENO: — USS. District Court, District of New Mexico, Case No.: 1:18-cv-01202-MV-JHR

Tam employed in the City and County of San Francisco, California. I am over the age of
eighteen years and not a party to the within action; my business address is 177 Post Street, Suite
300, San Francisco, California 94108. On June 14, 2019, I served the following document:

COMMUNICATIONS WORKERS OF AMERICA, LOCAL 7076’S AND
COMMUNICATIONS WORKERS OF AMERICA, AFL-CIO’S INITIAL
DISCLOSURES UNDER FED. R. CIV. P. 26(A) REGARDING CLASS
CERTIFICATION

I served the document on the persons below by e-mail or electronic transmission. The
documents were sent to the persons at the e-mail addresses listed below. Within a reasonable
time after the transmission, no electronic message or other indication that the transmission was
unsuccessful was received.

 

 

ADDRESSEE PARTY

 

Attorneys for Plaintiff
Colin L. Hunter (colin@theblf.com)

Milton L. Chappell (mlc@nrtw.org)
Angel J. Valencia (ajv@nrtw.org)

 

Attorney for Defendant Pam Coleman
Lawrence M. Marcus (lmarcus@parklawnm.com)

 

 

 

 

I declare under penalty of perjury under the law of the State of California that the

foregoing is true and correct. Executed June 14, 2019, A San ZL California.

Sarah Price

UNION DEFENDANTS’ INITIAL DISCLOSURES (CLASS CERTIFICATION)
CASE NO. 18-CV-1202-MV-JHK. 6
